

EXHIBIT 10.49
 
AMENDMENT TO
STOCK OPTION AGREEMENT
dated October 20, 2010


THIS AMENDMENT dated effective as of October 20, 2010 (“Amendment”), to each of
the Incentive and Non-Qualified Stock Option Agreements, dated October 20, 2010
(the “Agreement”), is made by and between Cameron International Corporation (the
“Company”) and the Participant (“Participant”), respecting each of the
Participant’s Agreements;
 
WHEREAS, the Company and the Participant have heretofore entered into one or
more of the Agreements; and
 
WHEREAS, the Agreements provided for ten year option term, but the Equity
Incentive Plan had not yet been amended to provide for an option term of 10
years and at the time of grant permitted an option term of up to only seven
years; and
 
WHEREAS, the Company and the Participant desire to amend each Agreement,
separately and respectively, in order to bring each Agreement into compliance
with the terms of the Equity Incentive Plan;
 
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreement set forth herein, the Company and the Participant hereby agree,
effective as of October 20, 2010, that each Participant’s Agreement, separately
and respectively, shall be amended as hereafter provided:
 
1. Section 4 shall be deleted in its entirety and replaced with the following:


4.           Vesting.  The Option granted pursuant to the Agreement (“Option”)
may be exercised, in whole or in part, but only as to the number of Shares as to
which the right to exercise has vested at the time of exercise, during the
period beginning October 20, 2011 (one year from the date on which it was
granted), and ending October 20, 2017 (seven years from the date on which Option
was granted.).


2.           This Amendment shall supersede any prior agreement between the
Company and Participant relating to the subject matter of this Amendment and
shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and all persons lawfully claiming under the
Participant.
 
3.           As amended hereby, the Agreement is specifically ratified and
reaffirmed.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment, effective as of October 20, 2010.
 

 
                              CAMERON INTERNATIONAL CORPORATION
   
  /s/  William C. Lemmer                         
 
Name:
William C. Lemmer
 
Title:   
Senior Vice President and General Counsel
 
Date:  
July 31, 2011
AGREED TO AND ACCEPTED
            “PARTICIPANT”
 
 
Signature:
   
Print Name:
   

 


 
